EXHIBIT A
Case 3:17-cv-00777-HZ     Document 16   Filed 07/14/17   Page 1 of 14




Kelly D. Jones, OSB No. 074217
Kelly D. Jones, Attorney at Law
Lead Attorney for Plaintiff
819 SE Morrison St., Suite 255
Portland, OR 97214
kellydonovanjones@gmail.com
Tel: (503) 847-4329

Kevin A. Mehrens, OSB No. 074589
Of Attorneys for Plaintiff
Law Office of Kevin A. Mehrens
319 SW Washington, Suite 614
Portland OR 97204
kevin.mehrens@gmail.com
Tel: (503) 489-8774



               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                      PORTLAND DIVISION



Jillian McAdory, an individual           Case No. 3:17-cv-00777-HZ
residing in Multnomah County,
                                   FIRST AMENDED
                                   COMPLAINT
                   Plaintiff,
                                   15 U.S.C. § 1692, et seq.
      v.                           (Fair Debt Collection Practices
                                   Act)
M.N.S & Associates, LLC, and
DNF Associates, LLC, foreign
limited liability companies,
                                   Demand for jury trial
                   Defendants.




FIRST AMENDED COMPLAINT (FDCPA) – Page 1 of 14
 Case 3:17-cv-00777-HZ      Document 16     Filed 07/14/17   Page 2 of 14




                                     1.

                 JURISDICTION AND THE PARTIES

       Subject matter jurisdiction in this case is founded upon 28

U.S.C. §§ 1331, 1367 and 15 U.S.C. § 1692k. Venue is appropriate in

this Court pursuant to 28 U.S.C. § 1391(b) because the acts and

transactions giving rise to Plaintiff’s claims occurred within this

district, Plaintiff resides in this district, and Defendant conducts

business within the State of Oregon within the meaning of 28 U.S.C. §

1391(b), (c).


                                     2.

       Inter alia, this Court has personal jurisdiction over the

Defendants in this case because Defendants have reached into Oregon

to collect an alleged debt from an Plaintiff via telephone and electronic

mail, did in fact engage in an electronic transaction taking money from

Plaintiff ’s bank account in Oregon, conducted business in Oregon,

engaged in the unlawful conduct as set forth more fully herein within

Oregon, and have thus availed themselves to the Jurisdiction of Oregon.

                                     3.

       Plaintiff, Jillian McAdory (“Ms. McAdory” or “Plaintiff”), is an

individual residing in Multnomah County, Oregon and is a “consumer”

protected by the FDCPA because the debt Defendants attempted to


FIRST AMENDED COMPLAINT (FDCPA) – Page 2 of 14
 Case 3:17-cv-00777-HZ     Document 16     Filed 07/14/17   Page 3 of 14




collect from her, and did in fact collect from her, was in connection with

an alleged debt originally owed to Kay Jewelers for the purchase of

jewelry used for personal, family, or household purposes (“debt”).

                                     4.

      Defendant M.N.S & Associates, LLC (“MNS”) is a debt collection

company with a principal place of business located at 3960 Harlem Rd.,

Suite 14, Amherst, New York, 14226. MNS is a “debt collector” as that

term is defined in the FDCPA because it regularly attempts to collect

defaulted consumer debts owed to, and owned by, others and its

principal purpose of business is to collect debts across the country using

US mail, telephone, or electronic means, including electronic funds

transfers that transfer money from one state to another. MNS is not

registered and licensed as collection agency as required by ORS 697.015.

                                     5.

      Defendant DNF Associates, LLC (“DNF”) is a Delaware company

with a principal place of business located at 352 Sonwil Drive,

Cheektowaga, New York 14225. DNF’s registered agent in Oregon is

National Corporate Research, Ltd., located at 325 13th Street NE, Suite

404, Salem, OR 97301.

///

///

                                     6.



FIRST AMENDED COMPLAINT (FDCPA) – Page 3 of 14
 Case 3:17-cv-00777-HZ      Document 16     Filed 07/14/17   Page 4 of 14




      DNF is a “debt collector” as that term is defined in the FDCPA.

DNF is not a creditor— it does not originate loans or extend credit to

consumers. The principle purpose of DNF is the collection of defaulted

consumer debts that it purchases for pennies on the dollar, so that it can

derive large profits the debts it purchases. After purchasing defaulted

consumer debts, DNF then contracts with a myriad of other physical

debt collectors across the country, using the mails, internet, and/or

facsimile, and supplies the physical debt collectors with information

about the debts and personal information about the debtors to aid in the

collection of the debts. The physical debt collectors then make contact

with alleged debtors, in DNF’s name, and at DNF’s direction. DNF

further participates in the collection process by setting parameters of

the terms and amounts of the payments made by the debtors. DNF will

contract with multiple physical debt collectors on a single debt when it

is not satisfied with the results of the first collector’s efforts. DNF then

receives payments extracted from debtors across the nation at via

electronic transfers and/or through the mails from its contracted

physical debt collectors. DNF actively participates in, directs, and

derives the vast majority of its income from a large national debt

collection network of which it is the head of.

                                     7.

      The allegations in this Complaint are based on personal



FIRST AMENDED COMPLAINT (FDCPA) – Page 4 of 14
 Case 3:17-cv-00777-HZ     Document 16     Filed 07/14/17   Page 5 of 14




knowledge as to Ms. McAdory’s conduct, the conduct of MNS, and made

on information and belief as to the acts of others.

                       FACTUAL ALLEGATIONS

                                     8.

      In late November 2016, Ms. McAdory received a letter, dated

November 24, 2016, from a debt collector called First Choice Assets,

LLC. The letter stated that she owed a debt to DNF that originated

with Kay Jewelers. Because she had never heard of DNF and had no

money to pay, she did not respond.

                                     9.

      On February 24, 2017, Ms. McAdory received a voice message

(“collection message”) from an MNS agent and/or employee (phone

agent). The call was made from 786-646-6488, and the message stated

as follows:

              Hello this message is intended for Jillian McDory [sic].
              I'm calling in regards to asset verification and to confirm
              the address and place of employment. I was forwarded
              documentation at this verified name and Social Security
              number in regards to a process for enforceable review.
              Please be advised we are requesting fees assigned for and
              respond for required notice so before I go ahead and begin
              to schedule your document I wanted to inform you the
              process is being expedited and should commence within
              24 to 48 hours from this point in time. Any questions
              contact an adviser directly at 877-937-0518, reference the
              file number 51839381.

                                     10.

      The collection message was the first communication that Ms.

FIRST AMENDED COMPLAINT (FDCPA) – Page 5 of 14
 Case 3:17-cv-00777-HZ      Document 16    Filed 07/14/17   Page 6 of 14




McAdory received from MNS, and the phone message did not state the

identity of the caller, let alone that the message was from debt collector

or that any information would be used for the purpose of collecting a

debt.

                                     11.

        The least sophisticated debtor would believe that the phrases

“asset verification”, “place of employment” ,“enforceable review”, “asset

verification” and that “the process is being expedited and should

commence within 24-48 hours”, when spoken separately, or especially in

conjunction with one another as they were in the message, implied that

that the collection message was from a lawyer, an officer of the court, a

government agent, or some person or entity that had legal authority to

sue her and/or effect dispossession of her property, including wage

garnishment or bank account garnishment or some other form of

execution, if they did not respond accordingly within 24-48 hours. Ms.

McAdory did in fact believe these things to be true.

                                     12.

        In fact, the MNS phone agent was not a lawyer, an officer of the

court, a government agent, or any other person or entity that had legal

authority to sue her and/or to effect dispossession of her property.

                                     13.

        Fearing that her property, bank account funds, and/or Social



FIRST AMENDED COMPLAINT (FDCPA) – Page 6 of 14
 Case 3:17-cv-00777-HZ     Document 16     Filed 07/14/17   Page 7 of 14




Security disability benefits, which she relied on as her sole source of

survival, would be taken from her if she did not respond immediately,

Ms. McAdory promptly called the number that was left on her

voicemail: 877-937-0518. During that call, an MNS agent calling

himself Michael Shaw implied that he was a lawyer and that he was

calling on behalf of the original creditor Kay Jewelers because Ms.

McAdory was about to be sued for the unpaid debt owed to Kay

Jewelers.

                                     14.

      On February 26, 2017, in a subsequent phone call to the MNS

agent calling himself Michael Shaw, Ms. McAdory, under duress and

believing she would be sued and could lose her property, and would be

charged additional fees, if she did not pay MNS immediately, gave the

MNS agent her debit card number and agreed to pay MNS $894.30 from

her bank account on March 4, 2017. Because her only source of income

is Social Security disability benefits, and she couldn’t afford to pay MNS

and DNF, and also pay for her basic support needs, she was forced to

contact her mother and borrow money from her mother so she could pay

MNS and DNF.

                                     15.

      Also on February 26, 2017, Ms. McAdory received an email (“first

email”) from MNS with a document titled “Arrangements” that set forth



FIRST AMENDED COMPLAINT (FDCPA) – Page 7 of 14
 Case 3:17-cv-00777-HZ       Document 16      Filed 07/14/17    Page 8 of 14




the verbal agreement between Ms. McAdory and MNS whereby MNS

would withdraw $894.30 from Ms. McAdory’s bank account on March 4,

2017, in full settlement of the alleged debt (“settlement agreement”).

The settlement agreement had MNS’s logo on it and listed its address in

Amherst, New York, listed DNF as the current creditor, Kay Jewelers

as the original creditor, and listed a file number as 51839381, consistent

with the file number referenced in the phone message. The settlement

agreement provided that Ms. McAdory supply an electronic signature,

appeared very high tech and “official” with internet addresses, and had

the signature of Michael Shaw as the “Director of Operations.” The first

email    and    the   settlement   agreement     were    the   first    written

communications that Ms. McAdory received from MNS.

                                       16.

        The    settlement   agreement     also   contained     the     following

paragraph:

        Unless you notify this office, within thirty days after receipt of the
        notice, that you dispute the validity of the debt, or any portion
        thereof, the debt will be assumed to be valid by the debt collector;
        If the consumer notifies the debt collector in writing within the
        thirty-day period that the debt, or any portion thereof, is
        disputed, the debt collector will obtain verification of the debt or
        a copy of a judgment against the consumer and a copy of such
        verification or judgment upon the consumer’s written request
        within the thirty-day period, the debt collector will provide the
        consumer with the name and address of the original creditor, if
        different from the current creditor.




FIRST AMENDED COMPLAINT (FDCPA) – Page 8 of 14
 Case 3:17-cv-00777-HZ     Document 16     Filed 07/14/17   Page 9 of 14




      A redacted copy of the settlement agreement is filed herewith as

Exhibit A.

                                     17.

      Rather than wait to withdraw the $894.30 from Ms. McAdory’s

bank account on March 4, 2017, as dictated by the settlement agreement

MNS withdrew the funds electronically a day early, on March 3, 2017.

                                     18.

      On the same day that MNS prematurely debited Ms. McAdory’s

bank account, March 3, 2017, MNS sent another email (“second email”)

with an attached document entitled “Paid in Full Letter.” The Paid in

Full Letter indicated that the debt was satisfied and released and stated

that the letter was “Confidential.” A redacted copy of the Paid in Full

Letter is filed herewith as Exhibit B.

                                     19.

      The FDCAP provides consumers like Ms. McAdory the right to be

free from a debt collector’s harassing, oppressive, and abusive conduct

in the collection of a debt, from a debt’s collector’s false, deceptive, or

misleading representations and means of collecting a debt, and from a

debt collector’s unfair or unconscionable means to collect upon the

debt—whether or not the consumer owes the debt. The material risk of

harms that are presented through MNS’s violations of the law are the

very harms that the FDCPA seeks to prevent and provides a cause of



FIRST AMENDED COMPLAINT (FDCPA) – Page 9 of 14
Case 3:17-cv-00777-HZ     Document 16      Filed 07/14/17   Page 10 of 14




action for. However, Ms. McAdory is alleging more than a risk of

material harm as a result of MNS’s violations of the FDCPA. MNS’s

unlawful collection practices as alleged herein have caused her to suffer

emotional and physical harm, including feelings of extreme stress,

anger, frustration, doubt, worry, anxiety, embarrassment, helplessness,

loss of financial control, fear of loss of property, mistrust of the legal

system, headaches, and sleeplessness, as well as other harmful and

negative emotions, all of which exacerbated her documented mental

health issues. Thus Ms. McAdory is requesting not only the maximum

statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A), but

actual damages pursuant to 15 U.S.C. § 1692k(a)(1), as well as costs,

disbursements, and reasonable attorney fees pursuant to 15 U.S.C. §

1692k(a)(3).

                                     20.

      Because DNF is itself a debt collector pursuant to the FDCPA –as

its principal purpose is the purchase of defaulted consumer debts for the

goal of collecting money on the debts from consumers, and it purchased

this debt when the debt was in default and then directed the MNS as its

agent-in-fact to collect from Ms. McAdory on its behalf –DNF is

vicariously and jointly liable for MNS’s violations of the FDCPA as

alleged herein. See e.g., Thompson v. Resurgent Capital Servs., L.P., No.




FIRST AMENDED COMPLAINT (FDCPA) – Page 10 of 14
Case 3:17-cv-00777-HZ      Document 16     Filed 07/14/17   Page 11 of 14




2:12-cv-01018-JEO, 2015 U.S. Dist. LEXIS 41639, at *72 (N.D. Ala. Mar.

31, 2015).

                        CLAIM FOR RELIEF- FDCPA

                        (15 U.S.C. § 1692 et seq.)

                                     21.

Plaintiff incorporates the preceding paragraphs of this Complaint.

                                     22.

       Defendant’s violations of the FDCPA include, but are not limited

to, the following:

(a) The phone message did not meaningfully disclose the identity of the

caller in violation of 15 U.S.C. § 1692d(6);

(b) The phone message, the first communication by MNS to collect the

debt from Ms. McAdory, did not disclose that MNF was a debt collector,

was attempting to collect a debt, and that any information would be used

for that purpose in violation of 15 U.S.C. § 1692e(11);

(c) The words and phrases in the phone message could lead the least

sophisticated consumer to believe that the message was from an

attorney or was affiliated with a government entity, in violation of 15

U.S.C. § 1692e, § 1692e(1), and § 1692e(3);

(d) The words and phrases in the phone message could lead the least

sophisticated consumer to believe that they were being sued, that their

property, including exempt government benefits, were going to be seized



FIRST AMENDED COMPLAINT (FDCPA) – Page 11 of 14
Case 3:17-cv-00777-HZ      Document 16     Filed 07/14/17    Page 12 of 14




or garnished without due process if they did not pay the debt

immediately, and/or that the debt had already been reduced to

judgment, in violation of 15 U.S.C. § 1692e, § 1692e(2)(A), § 1692e(4), §

1692e(5), § 1692e(7), § 1692e(10),§ 1692f, and § 1692f(6);

(e) The content of the phone message represented conduct the natural

consequence of which was to harass, oppress, or abuse Ms. McAdory;

(f) The words and phrases in the phone message overshadowed the

required validation notice in violation of § 1692g; and

(g) Withdrawing the funds from Ms. McAdory’s bank account on March

3, 2017, rather than March 4, 2017, as Ms. McAdory authorized, and as

the settlement agreement dictated, was in violation of § 1692e, §

1692e(5), § 1692e(10), § 1692f, and § 1692f(1), and § 1692f(6);

(h) MNS’ failure to be registered, licensed, and bonded as a collection

agency with the Oregon Department of Consumer and Business Services

as required by ORS 697.015, before it collected or attempted to collect a

claim owed or asserted to be owed to a third party from Ms. McAdory

was in violation of § 1692e, § 1692e(5); § 1692e(10); and § 1692f.

                                     23.

                           JURY TRIAL DEMAND

Plaintiff is entitled to and hereby respectfully demands a trial by jury.

  ///

 ///



FIRST AMENDED COMPLAINT (FDCPA) – Page 12 of 14
Case 3:17-cv-00777-HZ     Document 16    Filed 07/14/17   Page 13 of 14




                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ms. McAdory, respectfully requests that

judgment be entered against Defendants MNS and DNF, jointly and

severally, as follows:

       A.     For a declaratory judgment that Defendants’ conduct

       violated the FDCPA;

       B.     For actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

       C.     For maximum statutory damages pursuant to 15 U.S.C. §

       1692k(a)(2)(A);

       D.     For costs and reasonable attorney fees pursuant to 15

       U.S.C. § 1692k(a)(3);

       E.     For all such further relief that that the Court may deem

       just and appropriate.


Dated this 14th day of July, 2017


                                RESPECTFULLY FILED BY,

                                s/ Kelly D. Jones
                                Kelly D. Jones, OSB No. 074217
                                Kelly D. Jones, Attorney at Law
                                819 SE Morrison St., Suite 255
                                Portland, OR 97214
                                Tel: (503) 847-4329
                                Fax: (503) 715-0524
                                kellydonovanjones@gmail.com

                                Lead Trial Attorney for Plaintiff




FIRST AMENDED COMPLAINT (FDCPA) – Page 13 of 14
Case 3:17-cv-00777-HZ         Document 16      Filed 07/14/17     Page 14 of 14




                        CERTIFICATE OF SERVICE

       I hereby certify that I served this First Amended Complaint and all

attachments on the following by first class mail, and via ECF:

Jordan M. New
Law Office of Jordan Michael New, PC
1001 SW Fifth Avenue
Suite 1100, #483
Portland, Oregon 97204
jordan@newlawpdx.com

Brenden H. Little
Lippes, Mathias, Wexler, Friedman, LLP
50 Fountain Plaza, Suite 1700
Buffalo, New York 14202
blittle@lippes.com

Attorneys for Defendant DNF


Defendant MNS will be served this document and all attachments via FRCP 7.



Dated: July 14, 2017

                                     s/ Kelly D. Jones
                                     Kelly D. Jones, OSB No. 074217
                                     Kelly D. Jones, Attorney at Law
                                     819 SE Morrison St., Suite 255
                                     Portland, OR 97214
                                     Tel: (503) 847-4329
                                     Fax: (503) 715-0524
                                     kellydonovanjones@gmail.com

                                     Lead Trial Attorney for Plaintiff




FIRST AMENDED COMPLAINT (FDCPA) – Page 14 of 14
              Case 3:17-cv-00777-HZ                 Document 16-1            Filed 07/14/17          Page 1 of 2

                                                                                                        3960 Harlem Rd Ste 14
                                                                                                        Amherst, NY 14226




  Consumer Name: Jillian McAdory                                   Current Creditor: DNF Associates LLC
  File #: 51839381                                                 Original Creditor: Kay Jewelers
  Settlement Amount: $894.30                                       Original Account #:        8123

Arrangements:
$894.30 To be withdrawn 3/4/2017




                  “This is an attempt to collect a debt, any information will be used for that purpose ”
This letter is to indicate that the above mentioned person has been offered to resolve this debt in full
under the terms outlined above. Following receipt of all payments equal to the above mentioned
amount, we will forward to you a Paid and Release Letter, releasing you from all liability and further
collection on this account. By having this agreement executed by an authorized representative, M.N.S.
& Associates, LLC does not waive any existing rights related to the recovery or settlement of this
outstanding obligation if not settled in accordance with the terms of this agreement. You may contact
this office toll free at 877-937-0604 Monday through Friday 9:00 AM to 6:30 PM


By signing this document I (The Consumer) agree to the terms outlined above:


                                                                    02/26/2017
X________________________________                            Date: __________________


Sincerely,

Michael Shaw
Michael Shaw
Director of Operations
877-937-0604 Ext. 101



“Unless the consumer, within thirty days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the
debt will be assumed to be valid by the debt collector; if the consumer notifies the debt collector in writing within the thirty-day
  period that the debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a
 judgment against the consumer and a copy of such verification or judgment upon the consumer's written request within the
 thirty-day period, the debt collector will provide the consumer with the name and address of the original creditor, if different



                                                                                Exhibit A, pg. 1
                                                     from the current creditor.”




                                                                                of 2
               Case 3:17-cv-00777-HZ                  Document 16-1             Filed 07/14/17            Page 2 of 2




                                       5PVF2WJV24JFK6HMSVUE2K



                               Jillian McAdory
                               Party ID: E9SXWFIZEI9I9LMG2C39FH
                               IP Address:
                                VERIFIED EMAIL:                @gmail.com



Multi-Factor
Digital Fingerprint Checksum   47462ebd7f3e3726a4696288471e0bccb0b994c2




Timestamp                      Audit
2017-02-26 17:39:16 -0800      All parties have signed document. Signed copies sent to: Jillian McAdory and
                               M.N.S. and Associates LLC.
2017-02-26 17:39:16 -0800      Document signed by Jillian McAdory                @gmail.com) with drawn
                               signature. -
2017-02-26 17:37:46 -0800      Document viewed by Jillian McAdory                @gmail.com). -
2017-02-24 11:06:46 -0800      Document created by M.N.S. and Associates LLC
                               (customerservice@mnsassociatesllc.com). -




                                                                              Exhibit A, pg. 2
                                                                              of 2

                                                                                                                  Page 1 of 1
                  Case 3:17-cv-00777-HZ                  Document 16-2              Filed 07/14/17           Page 1 of 1

                                                                                                            3960 Harlem Rd Ste 14
                                                                                                            Amherst, NY 14226
                                                                                                            Phone: (877) 937-0604
                                                                                                            Fax: (877) 795-8214




March 3rd, 2017                                                                                 Status: Paid In Full
                                                                                                Notice Date: 3/3/2017
Jillian McAdory                                                                                 Originator: Kay Jewelers
                                                                                                Original Acct #:        8123
Portland, OR 97212                                                                              File Number: 51839381
                                                                                                Total Balance with Interest: $0.00


                                                             Paid In Full Letter

This letter is to confirm that the above described account has been satisfied in full. In consideration of the debtors payment of the
agreed payoff amount of this debt, plus, and or including all interest, the receipt of which is hereby acknowledged. MNS &
Associates LLC does herby release and forever discharge the debtor(s), their servants, agents, successor, and assignees of and
from any and all actions, causes of actions, claims, demand of cost, or any actions arising out of the account above described. It is
further understood that so along as the amount(s) paid on the account remain undisputed, or challenged in any form what so ever,
this release and settlement will remain in force.

It is expressly understood and agreed that payoff amount is sole consideration of this settlement and release, and in making this
settlement of release agreement, it is understood that MNS & Associates LLC is relying upon its own judgment as to the nature
and extent of this debt, and that it has not been influenced to any extent what so ever in making this release by an representation
or statement regarding the debt paid by the debtor(s), or any person or persons representing the debtor(s).

You may contact this office toll free at 877-937-0604 Monday through Thurs 9:00 AM to 7:00 PM or Friday 9:00 AM to 5:30
PM EST, please refer to the file number and status indicated above.

The settlement and release contain the entire agreement between the parties hereto and the terms of this settlement and release are
contractual and not merely recital.




X
   Michael R Shaw Jr
  Director of Operations
 MNS & Associates LLC.
 (877) 937-0604 Ext. 101


                          “This is an attempt to collect a debt; any information will be used solely for that purpose”
                                           © 2012 M.N.S. & Associates LLC, All Rights Reserved




                                                                                     Exhibit B, pg. 1
                                                                                     of 1
